PER CURIAM.
Employer/carrier appeal an order awarding claimant, appellee, temporary total disability and medical benefits, penalties, and interest. The Judge of Compensation Claims now has certified to this court, however, that the tapes of the hearing have been lost and a transcript therefore cannot be prepared. Further, he certifies that the parties have been unable to prepare a satisfactory statement of the evidence. Accordingly, we find we must reverse and remand this cause for a hearing de novo. Arnold Lumber Co. v. Harris, 469 So.2d 786 (Fla. 1st DCA 1984).
REVERSED.
SHIVERS, C.J., and WENTWORTH and WIGGINTON, JJ., concur.